In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Nassau County, dated June 3, 1975, which denied her motion to vacate a judgment of divorce or, in the alternative, to vacate a certain stipulation. Order affirmed, without costs or disbursements. Special Term correctly concluded that plaintiff failed to set forth grounds sufficient to warrant relief from the stipulation of settlement entered into by her in open court, with counsel present, and after the terms of the stipulation had been explain ed to her (see Rado v Rado, 51 AD2d 811; Wilson v Wilson, 44 AD2d 667; Elyachar v Elyachar, 43 AD2d 832, 833). Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.